PER CURIAM.
Action to recover damages to an automobile, caused through the alleged negligence of the defendant. The circumstances under which the defendant’s vehicle collided with the automobile of the plaintiff are strongly suggestive of the negligence of the *519defendant and of the plaintiff’s freedom from contributory negligence. The only respect in which it seems to be claimed that the plaintiff failed in its proof is in regard to the evidence of damage.
The witness Raffalovich was not permitted to describe the damage done to the car, on the ground that the car was not sufficiently identified as the car with which the vehicle of the defendant came into collision. The witness identified the car as the one which he had operated as chauffeur, and the mere fact that he did not recall the license number did not justify the exclusion of his testimony. It seems to us that this witness was shown to be competent to testify to the value of the repairs. We think that the exclusion of this evidence was error.
There were other errors committed upon the trial, which were prejudicial to the plaintiff; but, as there must be a new trial for the reasons assigned, it is unnecessary to comment upon them.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.